Order, entered on June 30, 1965, unanimously reversed, on the law, and on the facts, without costs and without disbursements, and the matter remanded for a hearing. We do not find it necessary to pass on the legal sufficiency of the original petition under section 461 of the Family Court Act since no objection was raised by either party to the proceeding under section 423 of the Family Court Act. It is not possible to review the award of $1,800 for the Summer camp since no record has been made. There was no proof before the court at the time the order was made. The requirement of a hearing is not met by colloquy between court and counsel. (Matter of Schwartz v. Schwartz, 23 A D 2d 204.) The right to a trial of the issues involves due process (New York Life Ins. Co. v. Guttag Corp., 265 N. Y. 292, 297) and may not be infringed despite a congested calendar. Concur — Rabin, J. P., Valente, McNally, Stevens and Steuer, JJ.